DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
Claims 1-30 are pending and under examination.
 Priority
The instant application is a continuation of US 17/611,478 which is a 371 of PCT/US2020/034269, which claims benefit of US provisional application 62/851,366 filed on 5/22/2019.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 3/21/2022 (3), 4/19/2022 and 6/17/2022 have been considered. Ref. 25 of IDS filed on 3/21/22 does not have an English translation and therefore, could not be considered.
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11, line 2 recites term “potassium hydroxide” twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 24 and 27, recite the limitation "the aspartic acid". Claims 1, 21 and 26  recite a limitation “an aspartic acid stabilizing agent” but claims 7, 24 and 27 refer to “the aspartic acid”. There is insufficient antecedent basis for this limitation in the claim. Applicants should amend claims 7, 24 and 27 to overcome with this rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-14, 17-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li et al. (IDS, CN102440957).
It is noted that claims 7, 22 and 27 are rejected under 35 USC 112, second paragraph, but in order to properly reject the claim the examiner has taken claim 7, 24 and 27 as to recite the term “aspartic acid stabilizing agent”.

The instant claims are broadly drawn to an aqueous composition comprising terlipressin acetate or a pharmaceutically acceptable salt thereof in an amount of 
about 0.5 mg/mL to about 10.0 mg/mL and an aspartic acid stabilizing agent, wherein the pH of the composition is from about 3.4 to about 5.0, wherein the terlipressin acetate or a pharmaceutically acceptable salt thereof is in an amount of about 1.0 mg/mL (claim 6), wherein the composition further comprises an isotonicity agent (claim 8), wherein the isotonicity agent is sodium chloride (claim 9), wherein the composition further comprises a pH adjusting agent (claim 10), wherein the pH adjusting agent is hydrochloric acid, acetic acid, sodium hydroxide, or potassium hydroxide (claim 11), wherein the composition further comprises an anti- microbial preservative (claim 12).   A container comprising the composition of claim 1 (claim 13), wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 14), wherein the kit comprises a container for the composition and instructions for administering the composition (claim 17), the container optionally has a means for injecting the composition into a subject (claim 18), and wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 19).
Li et al teach a composition comprising terlipressin acetate, a preservative, pH regulator (abstract, summary of invention). Regarding claims 8 and 9, they teach sodium chloride. Regarding claims 10-11, they teach a pH regular as hydrochloric acid, acetic acid and sodium hydroxide (summary of invention). Regarding claim 1, they teach that the pH of the composition is 5-6.5 and the pH 5 is claimed in the instant claim 1 and they teach a composition comprising 1 mg/ml terlipressin (Example 1). Additionally, they teach that pH is adjusted to a desired pH value. Regarding claim 12, they teach using benzoic acid, methyl paraben or benzalkonium chloride (also well -known as anti-bacterial agent) as a preservative (meets the limitation of anti-microbial). Regarding claims 13, 14 and 17-19, they teach using a sterilized bottle with a cap, label packaging for using terlipressin for use as a nasal spray. Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.
Claim(s) 1-5, 7,24, and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malm (US Pub. No. 2021/0161995, priority claimed US 62/685,447 filed on 6/15/2018).
The instantly claimed invention is broadly drawn to an aqueous composition comprising terlipressin acetate or a pharmaceutically acceptable salt thereof in an amount of about 0.5 mg/mL to about 10.0 mg/mL and an aspartic acid stabilizing agent, wherein the pH of the composition is from about 3.4 to about 5.0, wherein the composition has a sum of impurities of less than 5.0% of the total weight of the impurities and terlipressin in the composition (claim 2), wherein the composition is stable at about room temperature for about 12 months to about 24 months or longer (claim 3), wherein the composition is stable at about 25°C to about 30°C for about 6 months (claim 4), wherein the composition is stable at about 40°C for about 3 months (claims 5), wherein the aspartic acid is in an amount of about 0.1 mg/ml to 2 mg/ml (claim 7).
Malm teaches to make a pharmaceutical composition of terlipressin at pH from 3-6 [0039, wherein the composition comprises NaCl as an isotonic agent [0006-0007].  Malm teaches that the composition comprises terlipressin in a range of 0.1 mg/ml to 10 mg/ml [0037]. Malm teaches that the composition comprises terlipressin acetate [0010]. Malm teaches that the composition comprises isotonic agent NaCl from 1 mg/ml to 10 mg/ml [0047]. Malm teaches that the composition is for intravenous administration [0014] and that similar composition with terlipressin 0.1 mg/ml is available in a 10 mL ampoule [0005].  Malm teaches that the composition is stable at room temperature for at least 1 year [0073],  and at 25 C and 60% humidity for a period of at least  one year [0013]. Regarding claims 1-5, Malm teaches that the composition has about 1.9% w/w impurity, and period of storage is 18 -24 months [0013]. Therefore, the instantly claimed invention is anticipated by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (IDS, CN CN102440957), in view of Malm (US Pub. No. 2021/0161995, priority claimed US 62/685,447 filed on 6/15/2018) and Lebrec et al. (US Pub. No. 2004/0102362).
The instantly claimed invention is broadly drawn to an aqueous composition comprising terlipressin acetate or a pharmaceutically acceptable salt thereof in an amount of 
about 0.5 mg/mL to about 10.0 mg/mL and an aspartic acid stabilizing agent, wherein the pH of the composition is from about 3.4 to about 5.0, wherein the composition has a sum of impurities of less than 5.0% of the total weight of the impurities and terlipressin in the composition (claim 2), wherein the composition is stable at about room temperature for about 12 months to about 24 months or longer (claim 3), wherein the composition is stable at about 25°C to about 30°C for about 6 months (claim 4), wherein the composition is stable at about 40°C for about 3 months (claims 5),  wherein the terlipressin acetate or a pharmaceutically acceptable salt thereof is in an amount of about 1.0 mg/mL (claim 6), wherein the aspartic acid is in an amount of about 0.1 mg/ml to 2 mg/ml (claim 7, 27), wherein the composition further comprises an isotonicity agent (claim 8), wherein the isotonicity agent is sodium chloride (claim 9), wherein the composition further comprises a pH adjusting agent (claim 10), wherein the pH adjusting agent is hydrochloric acid, acetic acid, sodium hydroxide, or potassium hydroxide (claim 11), wherein the composition further comprises an anti- microbial preservative (claim 12).   A container comprising the composition of claim 1 (claim 13), wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 14), wherein the kit comprises a container for the composition and instructions for administering the composition (claim 17), the container optionally has a means for injecting the composition into a subject (claim 18), and wherein the container is a syringe, a vial, a bottle, an ampule, a cartridge, or a bag (claim 19). wherein the instructions provide administering the composition by continuous infusion or as a bolus intravenous dose (claim 20).  An aqueous composition comprising terlipressin or a pharmaceutically acceptable salt thereof, a pharmaceutically acceptable solvent, an aspartic acid stabilizing agent, an isotonicity agent, an anti-microbial preservative, and one or more pH adjusting agents, wherein the composition comprises from 0.2 mg/mL to 10.0 mg/mL terlipressin or a pharmaceutically acceptable salt thereof, wherein the composition has a pH from about 3.4 to about 5.0, wherein the composition has a sum of impurities of less than about 5.0% of the total weight of the impurities and the terlipressin or a pharmaceutically acceptable salt thereof in the composition after storage at about 40°C and about 75% relative humidity for 12 weeks (claim 21 and 26), wherein the pharmaceutically acceptable solvent is water (claim 22), wherein the pH adjusting agent is acetic acid, hydrochloric acid or sodium hydroxide (claim 23), wherein the aspartic acid is in an amount of about 0.1 mg/ml to about 2 mg/ml (claim 24).
	Li et al teach a composition comprising terlipressin acetate, a preservative, pH regulator (abstract, summary of invention). Regarding claims 8 and 9, they teach sodium chloride. Regarding claims 10-11, they teach a pH regular as hydrochloric acid, acetic acid and sodium hydroxide (summary of invention). Regarding claim 1, they teach that the pH of the composition is 5-6.5 and the pH 5 is claimed in the instant claim 1 and they teach a composition comprising 1 mg/ml terlipressin (Example 1). Additionally, they teach that pH is adjusted to a desired pH value. Regarding claim 12, they teach using benzoic acid, methyl paraben or benzalkonium chloride (also well -known as anti-bacterial agent) as a preservative (meets the limitation of anti-microbial). Regarding claims 13, 14 and 17-19, they teach using a sterilized bottle with a cap, label packaging for using terlipressin for use as a nasal spray. Li et al do not teach a composition that has impurities of less than 5% of the total weight of terlipressin, wherein the composition is stable for about 6 months at 25-30° C or about 3 months at about 40° C and they do not teach an instruction for using a kit for a bolus or intravenous dose.
Malm teaches to make a pharmaceutical composition of terlipressin at pH from 3-6 [0039, wherein the composition comprises NaCl as an isotonic agent [0006-0007].  Malm teaches that the composition comprises terlipressin in a range of 0.1 mg/ml to 10 mg/ml [0037]. Malm teaches that the composition comprises terlipressin acetate [0010]. Malm teaches that the composition comprises isotonic agent NaCl from 1 mg/ml to 10 mg/ml [0047]. Malm teaches that the composition is for intravenous administration [0014] and that similar composition with terlipressin 0.1 mg/ml is available in a 10 mL ampoule [0005].  Malm teaches that the composition is stable at room temperature for at least 1 year [0073],  and at 25 C and 60% humidity for a period of at least  one year [0013]. Regarding claims 1-5, Malm teaches that the composition has about 1.9% w/w impurity, and period of storage is 18 -24 months [0013]. 
	Neither Li nor Malm teaches a kit  that comprises instruction for administering the composition by continuous infusion or as a bolus intravenous dose.
Lebrec et al teach a kit comprising a vial or other suitable vessel containing measured quantity of terlipressin and another vial containing a solvent such that solution of terlipressin can be prepared prior to use [0022]. They teach that second vial may comprises sterile water or isotonic saline for injection.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a kit with two ampoules one for terlipressin acetate or salt and second ampoule for a solvent to make an injectable composition, and the instructions for providing continuous or bolus administration as taught by Lebrec et al for the terlipressin composition taught by Li et al and by Malm.  It would have been obvious to one skill in the art to make a stable composition of terlipressin at room temperature or even higher temperature (see FIG. 3) as taught by Malm by modifying the terlipressin composition taught by Li et al. Additionally, one would have been motivated to do so because Lebrec et al teach making a kit for preparing an injectable composition by dissolving terlipressin in a solvent before it is injected and Malm teach a terlipressin composition suitable for injection [0014]. One  ordinary skill in the art would have modified the composition in an aqueous form which would have stability at room temperature and have an instruction for its use. Further, one would have a reasonable expectation of success in terlipressin composition for injection which is stable at room temperature or a higher temperature as taught by Malm and include an instruction sheet for its administration as in a bolus or continuous injection as taught by Lebrec et al.  Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (IDS, CN CN102440957), in view of Malm (US Pub. No. 2021/0161995, priority claimed US 62/685,447 filed on 6/15/2018) and as evidenced by Jacob et al (US Pub. No. 2008/0213282) and Lebrec et al. (US Pub. No. 2004/0102362) as applied to claims 1-13 and 15-30 above, and further in view of Roberts et al (WO 2012/093071).
The instant invention is drawn to a kit comprising the composition of claim 1, wherein the kit comprises a pre-filled syringe.
The teachings of Li et al., Malm and Lebrec et al are summarized above. Neither Li et al., Malm nor Lebrec teaches a kit having a pre-filled terlipressin composition.
Roberts et al teach making a safe pre-filled syringes with medicine (see abstract, page 5,lines 16+), wherein the medicine can be terlipressin (page 9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a pre-filled syringe with terlipressin as taught by Roberts as another alternate to a kit as taught by Lebrec where one skilled in the art could have two ampoules separately one for terlipressin and another for solvent. It would have been obvious to one of ordinary skill in the art at the time the invention was made to pre-filled the syringe taught by Roberts using the terlipressin composition taught by Li et al in view of Malm as discussed previously. Additionally, one would have been motivated to do so because Roberts et al teach that pre-filled device provides advantages of avoiding inadvertent needle sticks injuries and the injection device is cheap to manufacture and dispose after a single use (see page 5, lines 30+). Further, one would have a reasonable expectation of success in preparing a pre-filled syringe with terlipressin Roberts et al teach making safe pre-filled syringe with terlipressin (page 9).  Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646